DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 07 October 2021 have been fully considered but they are not persuasive. 
Applicant argues
The Office Action cites to Figure 1 and Section 2.1 of Kang as disclosing ". . . a silicon surface with a surface structure including a nanotapered array."2 Applicant respectfully submits that, even if it is assumed, for sake of argument, that Kang has been correctly characterized by the Office Action relative to the rejected claims, Quan fails to disclose or suggest a nanotapered silicon surface having a surface structure comprising a nanotapered array as required by claim 12; in particular, while Quan does disclose use of conical structures, Quan relates to graphene growth which is completely different from the nanotube structures as set forth in claim 12.  Graphene is constituted of layers and not tubes, which results in different properties. In addition, Kang and Quan, even if somehow properly combined, fail to teach or suggest growing an interconnected cross-linked carbon nanotube network on the nanotapered silicon surface as required by claim 12. 

In light of the above, Applicant respectfully submits that claim 12 distinguishes over Kang in view of Quan. Withdrawal of the rejection thereof is respectfully requested. 

Claims 12-14 stand rejected under 35 U.S.C. 103 as unpatentable over W02011143777 to Chen ("Chen") in view of Quan. In similar fashion to the combination of Kang and Quan, Quan fails to cure the deficiencies of Chen. As such, claim 12 distinguishes over the cited combination of Chen and Quan. Withdrawal of the rejection thereof is respectfully requested. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the fact that Quan discloses graphene does not preclude the fact that Kang and Chen (primary references) disclose growing CNTs. Claims 12-14 stand rejected.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0236467) in view of Vertical few-layer graphene/metalized Si-nanocone arrays as 3D electrodes for solid-state supercapacitors with large areal capacitance and superior rate capability hereafter referred to as Quan.
In regards to claim 12,
Kang ‘467 discloses a method for providing a porous carbon film on a substrate, the method comprising: 
depositing catalyst metal particles ([0112] & [0027]) on the silicon surface (126/136 – fig. 1; [0110] & [0007]); and 
growing a carbon nanotube network on the silicon surface from the catalyst metal particles ([0112] & [0027]).  Kang ‘467 fails to disclose the silicon surface is nanotapered to include a nanotapered array, the catalyst metal particles on the nanotapered, and the carbon nanotubes form an interconnected cross-linked network.

Quan discloses a method for providing a porous carbon film on a silicon substrate, the method comprising: 
depositing catalyst metal particles (fig. 1; section 2.2) on a nanotapered silicon surface having a surface structure comprising a nanotapered array (fig. 1; section 2.1); and


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Kang ‘467 prior to catalyst deposition thus obtaining an interconnected cross-linked carbon nanotube network to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.

In regards to claim 13,
Kang ‘467 further discloses comprising depositing pseudocapacitive material layers into the porous carbon film ([0113]).  

In regards to claim 14,
Kang ‘467 further discloses wherein the pseudocapacitive material layers are deposited via a chemical bath deposition process ([0104]).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011143777A1 hereafter referred to as Chen in view of Quan.
In regards to claim 12,

depositing catalyst metal particles ([0046]) on the silicon surface (fig. 1; [0033] & [0046]); and 
growing a carbon nanotube network on the silicon surface from the catalyst metal particles ([0046]).  Chen fails to disclose the silicon surface is nanotapered to include a nanotapered array, the catalyst metal particles on the nanotapered, and the carbon nanotubes form an interconnected cross-linked network.

Quan discloses a method for providing a porous carbon film on a silicon substrate, the method comprising: 
depositing catalyst metal particles (fig. 1; section 2.2) on a nanotapered silicon surface having a surface structure comprising a nanotapered array (fig. 1; section 2.1); and
growing an interconnected cross-linked carbon nanostructures network (seen in fig. 1b – wherein final product shows carbon nanostructures interconnecting with one another) on the nanotapered silicon surface from the catalyst metal particles (fig. 1; section 2.2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a nanotapered array surface structure as taught by Quan in the silicon substrate of Chen prior to catalyst deposition thus obtaining an interconnected cross-linked carbon nanotube network to obtain an electrode with a larger surface area for a supercapacitor capable of obtaining a larger energy density.

In regards to claim 13,
Chen further discloses comprising depositing pseudocapacitive material layers into the porous carbon film ([0017]).  

In regards to claim 14,
Chen further discloses wherein the pseudocapacitive material layers are deposited via a chemical bath deposition process ([0017]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848